UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) TQUARTERLYREPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ENB Financial Corp (Exact name of registrant as specified in its charter) Pennsylvania 000-53297 51-0661129 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No) 31 E. Main St., Ephrata, PA 17522-0457 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(717) 733-4181 Former name, former address, and former fiscal year, if changed since last reportNot Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer£ Accelerated filer£ Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No T APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 5, 2010,the registrant had 2,852,869 shares of $0.20 (par) Common Stock outstanding. ENB FINANCIAL CORP INDEX TO FORM 10-Q September 30, 2010 Part I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at September 30, 2010 and 2009 and December 31, 2009 (Unaudited) 3 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 6 Notes to the Unaudited Consolidated Interim Financial Statements 7-16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17-44 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45-48 Item 4. Controls and Procedures 48 Item 4T. Controls and Procedures 48 Part II – OTHER INFORMATION 49 Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. (Removed and Reserved) 49 Item 5. Other Information 49 Item 6. Exhibits 49 SIGNATURE PAGE 51 EXHIBIT INDEX 52 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements ENB Financial Corp Consolidated Balance Sheets (Unaudited) (DOLLARS IN THOUSANDS, EXCEPT SHARE DATA) September30, December31, September30, $ $ $ ASSETS Cash and due from banks Intererest-bearing deposits in other banks 16 51 50 Federal funds sold - Total cash and cash equivalents Securities available for sale (at fair value) Loans held for sale Loans (net of unearned income) Less: Allowance for loan losses Net loans Premises and equipment Regulatory stock Bank owned life insurance Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Noninterest-bearing Interest-bearing Total deposits Short-term borrowings - - Long-term debt Other liabilities Total liabilities Stockholders' equity: Common stock, par value $0.20; Shares:Authorized 12,000,000 Issued 2,869,557 and Outstanding 2,852,869 (Issued 2,869,557 and Outstanding 2,839,000 as of 12/31/09) (Issued 2,869,557 and Outstanding 2,837,644 as of 09/30/09) Capital surplus Retained earnings Accumulated other comprehensive income (loss), net of tax ) Less: Treasury stock at cost 16,688 shares (30,557 shares as of 12/31/09, and 31,913 shares as of 09/30/09) Total stockholders' equity Total liabilities and stockholders' equity See Notes to the Unaudited Consolidated Interim Financial Statements 3 Index ENB Financial Corp Consolidated Statements of Income (Unaudited) Periods Ended September 30, 2010 and 2009 (DOLLARS IN THOUSANDS, EXCEPT SHARE DATA) Three Months Nine Months $ Interest and dividend income: Interest and fees on loans Interest on securities available for sale Taxable Tax-exempt Interest on Federal funds sold 6 3 10 5 Dividend income 37 30 Total interest and dividend income Interest expense: Interest on deposits Interest on short-term borrowings - 6 - 15 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income: Trust and investment services income Service fees Commissions Gains on securities transactions, net Impairment losses on securities: Impairment losses on investment securities ) Non-credit related losses on securities not expected to be sold in other comprehensive income before tax Net impairment losses on investment securities ) Gains on sale of mortgages 55 64 Earnings on bank owned life insurance Other 56 45 Total other income Operating expenses: Salaries and employee benefits Occupancy Equipment Advertising & marketing 84 84 Computer software & data processing Bank shares tax Professional services FDIC Insurance Other Total operating expenses Income before income taxes Provision (benefit) for federal income taxes ) 37 Net income Earnings per share of common stock Cash dividends paid per share Weighted average shares outstanding See Notes to the Unaudited Consolidated Interim Financial Statements 4 Index ENB Financial Corp Consolidated Statements of Comprehensive Income(Unaudited) Periods Ended September 30, 2010 and 2009 (DOLLARS IN THOUSANDS, EXCEPT SHARE DATA) Three Months Nine Months $ Net income Other comprehensive income arising during the period Reclassification adjustment for gains realized in income ) Reclassification adjustment for other-than-temporary impairment losses realized in income Other comprehensive income before tax Income taxes related to comprehensive income Other comprehensive income Comprehensive income See Notes to the Unaudited Consolidated Interim Financial Statements 5 Index ENB Financial Corp Consolidated Statements of Cash Flows (Unaudited) (DOLLARS IN THOUSANDS) Nine Months Ended September 30, $ $ Net income Adjustments to reconcile net income to net cash provided by operating activities: Net amortization of securities and loan fees Increase in interest receivable ) ) Decrease in interest payable ) ) Provision for loan losses Gains on securities transactions ) ) Impairment losses on securities Gains on sale of mortgages ) ) Loans originated for sale ) ) Proceeds from sales of loans Earnings on bank-owned life insurance ) ) Losses on other real estate owned 58 - Depreciation of premises and equipment and amortization of software Deferred income tax ) ) Decrease in prepaid federal deposit insurance - Other assets and other liabilities, net ) ) Net cash provided by operating activities Cash flows from investing activities: Securities available for sale: Proceeds from maturities, calls, and repayments Proceeds from sales Purchases ) ) Proceeds from sale of other real estate owned - Purchase of regulatory bank stock - (1 ) Purchase of bank-owned life insurance ) ) Net (increase)/decrease in loans ) Purchases of premises and equipment ) ) Purchase of computer software ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net increase in demand, NOW, and savings accounts Net increase in time deposits Net decrease in short-term borrowings - ) Proceeds from long-term debt Repayments of long-term debt ) ) Dividends paid ) ) Treasury stock sold Treasury stock purchased - ) Net cash provided by financing activities Increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental disclosures of cash flow information: Interest paid Income taxes paid Supplemental disclosure of non-cash investing and financing activities: Net transfer of other real estate owned held for sale from loans - Fair value adjustments for securities available for sale See Notes to the Unaudited Consolidated Interim Financial Statements 6 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and to general practices within the banking industry.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for fair presentation have been included.Certain items previously reported have been reclassified to conform to the current period’s reporting format.Such reclassifications did not affect net income or stockholders’ equity. ENB Financial Corp (“the Corporation”) is the bank holding company for Ephrata National Bank (the “Bank”), which is a wholly-owned subsidiary of ENB Financial Corp.This Form 10-Q, for the third quarter of 2010, is reporting on the results of operations and financial condition of ENB Financial Corp. Operating results for the three and nine months ended September 30, 2010, are not necessarily indicative of the results that may be expected for the year ended December 31, 2010.For further information, refer to the consolidated financial statements and footnotes thereto included in ENB Financial Corp’s Annual Report on Form 10-K for the year ended December 31, 2009. 2. Securities Available for Sale The amortized cost and fair value of securities held at September 30, 2010, and December 31, 2009, are as follows: Gross Gross (DOLLARS IN THOUSANDS) Amortized Unrealized Unrealized Fair Cost Gains Losses Value $ September 30, 2010 U.S. treasuries & government agencies - Mortgage-backed securities - Collateralized mortgage obligations ) Private collateralized mortgage obligations ) Corporate bonds (7 ) Obligations of states and political subdivisions ) Total debt securities ) Marketable equity securities - ) Total securities available for sale ) December 31, 2009 U.S. treasuries & government agencies ) Mortgage-backed securities ) Collateralized mortgage obligations ) Private collateralized mortgage obligations 21 ) Corporate bonds - Obligations of states and political subdivisions ) Total debt securities ) Marketable equity securities - ) Total securities available for sale ) The amortized cost and fair value of debt securities available for sale at September 30, 2010, by contractual maturity, are shown below.Actual maturities may differ from contractual maturities due to certain call or prepayment provisions. 7 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements CONTRACTUAL MATURITY OF DEBT SECURITIES (DOLLARS IN THOUSANDS) Amortized Cost FairValue $ $ Due in one year or less Due after one year through five years Due after five years through ten years Due after ten years Total debt securities Securities available for sale with a par value of $76,193,000 and $64,568,000 at September 30, 2010, and December 31, 2009, respectively, were pledged or restricted for public funds, borrowings, or other purposes as required by law.The fair value of these pledged securities was $81,778,000 at September 30, 2010, and $67,383,000 at December 31, 2009. Proceeds from active sales of securities available for sale, along with the associated gross realized gains and gross realized losses, are shown below.Realized gains and losses are computed on the basis of specific identification. PROCEEDS FROM SALES OF SECURITIES AVAILABLE FOR SALE (DOLLARS IN THOUSANDS) Nine Months Ended September30, $ $ Proceeds from sales Gross realized gains Gross realized losses 40 SUMMARY OF GAINS AND LOSSES ON SECURITIES AVAILABLE FOR SALE (DOLLARS IN THOUSANDS) Nine Months Ended September30, $ $ Gross realized gains Gross realized losses 40 Impairment on securities Total gross realized losses Net gains (losses) on securities ) The bottom portion of the above chart shows the net gains on security transactions, including any impairment taken on securities held by the Corporation.Unlike the sale of a security, impairment is a write-down of the book value of the security which produces a loss and does not provide any proceeds.The net gain or loss from security transactions is also reflected on the Corporation’s consolidated income statements and consolidated statements of cash flows. Management evaluates all of the Corporation’s securities for other than temporary impairment (OTTI) on a periodic basis.As of September 30, 2010, three private collateralized mortgage obligations (PCMO) were considered to be other-than-temporarily impaired, and the cash flow analysis on two of these three securities indicated a need to take impairment charges.These two securities were written down by a cumulative total of $641,000 as of September 30, 8 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements 2010.The other security was showing projected losses within the total amount of remaining accretion, resulting in no impairment charges to this point.As of December 31, 2009, three PCMOs were considered to be other-than-temporarily impaired.These securities were written down by a cumulative total of $369,000 as of December 31, 2009.One of the impaired securities as of December 31, 2009, was sold in the second quarter of 2010 for a minimal loss of $8,000.Information pertaining to securities with gross unrealized losses at September 30, 2010, and December 31, 2009, aggregated by investment category and length of time that individual securities have been in a continuous loss position follows: TEMPORARY IMPAIRMENTS OF SECURITIES (DOLLARS IN THOUSANDS) Less than 12 months More than 12 months Total Gross Gross Gross Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses $ As of September 30, 2010 Collateralized mortgage obligations ) - - ) Private collateralized mortgage obligations - - ) ) Corporate bonds (7
